Merrick, C. J.
The Louisiana State Bank has made herself a party in the place of the Branch Bank, attempted to be sued in this case.
This cause can hardly be distinguished from the case of the City v. The State Bank of Louisiana, (No. 3547,) just decided. As was intimated in that opinion, the charter of the Bank exempts from taxation not only the banking house of *763the mother Bank, but also the banking houses needed for its branches, and all real estate acquired in the regular course of business as a Bank, and held for the furtherance of its interests as such institution.
In the ease referred to, we have decided that the assessment by the city authorities, on account of the subscription of railroad stock, and for the consolidated loan tax, is essentially a tax. The ease, therefore; of the City of Lafayette v. Male Orphan Asylum, 4 An., 1, relied on by plaintiff, is inapplicable.
The judgment of the lower court must be affirmed.
Judgment affirmed, with costs.